            Case 1:20-cr-00073-SPW Document 9 Filed 09/08/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                   CR 20-73-BLG-SPW

               Plaintiff,
                                             ORDER QUASHING SUMMONS.
      vs.                                    ISSUING SUMMONS, AND NEW
                                             ARRAIGNMENT
 BRETT WILLIAM JAMES JONES,

               Defendants.

      Upon motion of the United States, and for good cause shown,

      IT IS ORDERED that the summons issued in this case that requires the

defendant to appear and answer to the indictment, on September 10, 2020, be

QUASHED. The Clerk shall prepare and issue a new summons for the defendant.

      IT IS FURTHER ORDERED that the arraignment currently scheduled on

September 10, 2020, at 9:00 a.m., be VACATED. The arraignment is rescheduled

for October 6, 2020 at 9:00 a.m.

      DATED this 8th day of September, 2020.



                                         ____________________________
                                           ________________
                                         TIMOTHY
                                           MOTHY  Y J.
                                                    J. CAVAN
                                                       CAVA
                                         United
                                           i d States
                                                S      Magistrate
                                                       M  i       Judge




                                         1
